     Case: 3:15-cv-02687-JGC Doc #: 107 Filed: 10/30/18 1 of 1. PageID #: 1424



                    UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                           WESTERN DIVISION
Justin Browning, et al,
             Plaintiffs,                    Case No. 3:15-cv-2687
                                            Hon. James G. Carr

v.                                          ORDER GRANTING ALLSTATE
                                            INDEMNITY COMPANY AND
University of Findlay Board                 ALLSTATE INSURANCE
Of Trustees, et al.,                        COMPANY’S MOTION TO FILE
                                            MOTION FOR SUMMARY
             Defendants.                    JUDGMENT UNDER SEAL



       IT IS HEREBY ORDERED AND ADJUDGED that Allstate Indemnity

Company and Allstate Insurance Company’s Motion to File Under Seal their

Motion for Summary Judgment, including the Deposition Transcript of M.K., is

GRANTED. Allstate Indemnity Company and Allstate Insurance Company may

file their Motion for Summary Judgment and the deposition transcript of M.K.

under seal pursuant to Local Rule 5.2.



                                   /s/ James G. Carr
                                _____________________________
                                Judge James G. Carr
                                U.S. District Court, Northern District of Ohio


Copies to:
All counsel of record
